[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE:  MOTION TO ARTICULATE
This motion to articulate should be denied, as there is nothing to articulate. The defendant filed a motion to add another defendant pursuant to Practice Book § 103, but failed to annex an order to the motion as required by §§ 103 and 196. He now wants the court to tell him who needs to serve the third party defendant, in the form of an articulation.
A reading of the Tort Reform statutes suggest that for purposes of apportionment, a plaintiff should amend its complaint to add a new defendant. See Catalina v. Piccolo, 8 Conn. Super. Ct. 70 (June 10, 1993), Sullivan, J.). However, a number of Superior Court judges do not like to force plaintiffs to amend their complaints and instead have the moving party (named defendant) serve the new defendant.
The parties should have attached an order telling who makes service. At this point, there is nothing to articulate. Accordingly, the motion to articulate is denied.
HICKEY, J.